DETAILED ACTION
Claims 1, 3-7, 15-16 and 18-22 are pending. Claims 2, 8-14 and 17 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are not persuasive. 
On pages 6-8 of the remarks, in regards to claims 1 and 15, the applicant submits that the Gulati fails to teach or suggest the limitation of “wherein the selecting target resources for sending the service to be sent from the resource pool comprises: determining candidate resources that are not occupied by other services in the resource pool”.
The examiner respectfully disagrees. Gulati discloses at least in paragraphs [0048], [0080]-[0101] and Figs. 9-11, determine a subset of the set of available resources as remaining resources (interpreted as not occupied by other services) of the candidate set of resources of the candidate set of resources. The examiner further states that remaining resources will be empty if resources are used by other services. Therefore, Gulati discloses the limitation.
On pages 6-8 of the remarks, in regards to claims 1 and 15, the applicant submits that the Gulati fails to teach or suggest the limitation of “taking the candidate resources as the target resources for sending the service to be sent when a proportion of the candidate resources in the resource pool is greater than or equal to a preset value”.  
The examiner respectfully disagrees.  Gulati discloses at least in paragraphs [0058], [0080]-[0101]  and Figs. 9-11, if the subset of available resources (interpreted as proportion of the candidate resources) for transmitting the second transmission is empty (interpreted as being greater than or equal to a preset value), the candidate resource identification component may modify the candidate set of resources to include additional resources of the set of available resources such that the subset of the set of available resources is non-empty interpreted as candidate resources is greater than empty. Therefore Gulati discloses the limitation.
On page 8 of the remarks, in regards to dependent claims, the applicant submits that dependent claims are allowable, due to the previously alleged deficiencies of the references as applied to independent claims 1 and 15, as described above.
	The examiner respectfully disagrees.  The examiner kindly directs the applicant to the reasoning detailed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 15-16 and 20-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gulati et al. (US2018/0063816, Gulati hereinafter, cited on IDS dated 05/13/2021).

As to claim 1: Gulati discloses a method for selecting resources in a carrier, comprising: 
determining, according to a service requirement for a service to be sent, available resources meeting the service requirement in a carrier supporting the service to be sent, and forming a resource pool from the available resources (see at least paragraph [0080] and Figs. 9-11, At block 905 the UE 115 may identify a candidate set of resources within a set of available resources for transmitting a D2D transmission (for D2D transmission interpreted as according to a service requirement for a service to be sent).); and 
selecting target resources for sending the service to be sent from the resource pool (see at least paragraph [0081] and Figs. 9-11, At block 910 the UE 115 may select a first resource (interpreted as target resource for sending the service) within the candidate set of resources for transmitting a first transmission of the D2D transmission.);
wherein the selecting target resources for sending the service to be sent from the resource pool comprises: determining candidate resources that are not occupied by other services in the resource pool (see at least paragraphs [0048], [0080]-[0101] and Figs. 9-11, determine a subset of the set of available resources as remaining resources (interpreted as not occupied by other services) of the candidate set of resources of the candidate set of resources.); and taking the candidate resources as the target resources for sending the service to be sent when a proportion of the candidate resources in the resource pool is greater than or equal to a preset value (see at least paragraphs [0058], [0080]-[0101]  and Figs. 9-11, if the subset of available resources (interpreted as proportion of the candidate resources) for transmitting the second transmission is empty (interpreted as preset value), the candidate resource identification component may modify the candidate set of resources to include additional resources of the set of available resources such that the subset of the set of available resources is non-empty interpreted as candidate resources is greater than empty.).
As to claim 5: Gulati discloses the method of claim 1. Gulati further discloses wherein the service requirement comprises: a size of resources that the service to be sent needs to occupy (see at least paragraph [0042], the size of the candidate set of resources); and/or a resource period required by the service to be sent (see at least Fig. 3, time window).
As to claim 6: Gulati discloses the method of claim 1. Gulati further discloses wherein the taking the candidate resources as the target resources comprises: determining the candidate resources as the target resources (see at least paragraph [0081] and Figs. 9-11, At block 910 the UE 115 may select a first resource (interpreted as target resource for sending the service) within the candidate set of resources for transmitting a first transmission of the D2D transmission.); and sending the target resources to a high-layer signaling, so that the high-layer signaling performs resource selection in the target resources for the service to be sent (see at least paragraph [0082] and Figs. 9-11, At block 925 the UE 115 may transmit the first transmission using the first resource.).
As to claim 7: Gulati discloses the method of claim 1. Gulati further discloses wherein before determining the available resources meeting the service requirement in the carrier supporting the service to be sent, the method further comprises: determining at least one carrier corresponding to a type of the service to be sent according to a correspondence between service types and carriers configured by a high-layer signaling, wherein the at least one carrier is the carrier supporting the service to be sent (see at least paragraph [0029], The transmitting UE may send sidelink control information (SCI) to a receiving UE configured by higher layers to monitor for this information. After configuration of data transmission, a transmitting UE may transmit using a primary sidelink shared channel.).
As to claim 15: Gulati discloses a device for selecting resources in a carrier, comprising: 
at least one processor (see at least paragraphs [0073]-[0075], a processor), and a memory (see at least paragraphs [0073]-[0075], a memory) connected to the at least one processor; 
wherein the memory stores instructions that can be executed by the at least one processor, and the at least one processor executing the instructions stored in the memory is configured for: determining, according to a service requirement for a service to be sent, available resources meeting the service requirement in a carrier supporting the service to be sent, and forming a resource pool from the available resources (see at least paragraph [0080] and Figs. 9-11, At block 905 the UE 115 may identify a candidate set of resources within a set of available resources for transmitting a D2D transmission (for D2D transmission interpreted as according to a service requirement for a service to be sent).); and 
selecting target resources for sending the service to be sent from the resource pool (see at least paragraph [0081] and Figs. 9-11, At block 910 the UE 115 may select a first resource (interpreted as target resource for sending the service) within the candidate set of resources for transmitting a first transmission of the D2D transmission.);
wherein the at least one processor executing the instructions stored in the memory is further configured for: determining candidate resources that are not occupied by other services in the resource pool (see at least paragraphs [0048], [0080]-[0101] and Figs. 9-11, determine a subset of the set of available resources as remaining resources (interpreted as not occupied by other services) of the candidate set of resources of the candidate set of resources.); and taking the candidate resources as the target resources for sending the service to be sent when a proportion of the candidate resources in the resource pool is greater than or equal to a preset value (see at least paragraphs [0058], [0080]-[0101]  and Figs. 9-11, if the subset of available resources (interpreted as proportion of the candidate resources) for transmitting the second transmission is empty (interpreted as preset value), the candidate resource identification component may modify the candidate set of resources to include additional resources of the set of available resources such that the subset of the set of available resources is non-empty interpreted as candidate resources is greater than empty.).
As to claim 16: Gulati discloses a non-volatile computer readable storage medium storing a computer program thereon, wherein the computer program is executed by a processor to implement the method of claim 1 (see the rejection of claim 1).
As to claim 20: Gulati discloses the device of claim 15. Gulati further discloses wherein the service requirement comprises: a size of resources that the service to be sent needs to occupy (see at least paragraph [0042], the size of the candidate set of resources); and/or a resource period required by the service to be sent (see at least Fig. 3, time window).
As to claim 21: Gulati discloses the device of claim 15. Gulati further discloses wherein the at least one processor executing the instructions stored in the memory is further configured for: determining the candidate resources as the target resources (see at least paragraph [0081] and Figs. 9-11, At block 910 the UE 115 may select a first resource (interpreted as target resource for sending the service) within the candidate set of resources for transmitting a first transmission of the D2D transmission.); and sending the target resources to a high-layer signaling, so that the high-layer signaling performs resource selection in the target resources for the service to be sent (see at least paragraph [0082] and Figs. 9-11, At block 925 the UE 115 may transmit the first transmission using the first resource.).
As to claim 22: Gulati discloses the device of claim 15. Gulati further discloses wherein the at least one processor executing the instructions stored in the memory is further configured for: before determining the available resources meeting the service requirement in the carrier supporting the service to be sent, determining at least one carrier corresponding to a type of the service to be sent according to a correspondence between service types and carriers configured by a high-layer signaling, wherein the at least one carrier is the carrier supporting the service to be sent (see at least paragraph [0029], The transmitting UE may send sidelink control information (SCI) to a receiving UE configured by higher layers to monitor for this information. After configuration of data transmission, a transmitting UE may transmit using a primary sidelink shared channel.).

Allowable Subject Matter
Claims 3-4 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464